Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending in this application.

	Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6, line 10 and line 17 both refer to “a surface” even though they appear to define the same part, line 17 should read “the surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (10215096) in view of Pesyna (9517843).
Regarding claim 1, Suciu discloses a turbofan gas turbine engine (10, fig 1) comprising, in axial flow sequence, a heat exchanger module (vanes 82, fig 2), a fan assembly (fan blades in section 12 after the vanes, fig 1), a compressor module (14, fig 1), a turbine module (18, fig 1), and an exhaust module (22, fig 1), the heat exchanger module being in fluid communication with the fan assembly by an inlet duct (the front part of the engine is an inlet duct, which has air flowing in through the heat exchanger through the fan assembly), the heat exchanger module comprising a plurality of first heat transfer elements (vanes 82, fig 2), the first heat transfer elements being configured for the transfer of heat energy from a first fluid (in conduits 88, fig 2) contained within the first heat transfer elements to an airflow (106, fig 4) passing over a surface (103, fig 4) of the first heat transfer elements prior to entry of the airflow into an inlet to the fan assembly (the fan is after the heat exchanger, so calling the inlet to the fan assembly at the first set of fan blades would meet this limitation), the first fluid contained within the first heat transfer elements having a temperature, the airflow passing over the surface of the first heat transfer elements having a temperature, the turbofan gas turbine engine further comprising at least one second heat transfer element (there are multiple vanes, so calling one the first heat transfer element and a second vane a second heat transfer element would meet this limitation), the or each second heat transfer element being configured for the transfer of heat energy from the first fluid to a second fluid (air 104, fig 4), and when the airflow temperature is less than the first fluid temperature, the first fluid passes through the first heat transfer elements, and when the temperature is equal to or greater than the first fluid temperature the first fluid passes through the second heat transfer elements (there is no mention of any structure that controls the flow between the first and second heat transfer elements, therefore the first and second heat transfer elements of Suciu, which both have the first fluid going through them at all times regardless of temperature, reads on the claim).
Suciu does not disclose an aircraft comprising a machine body, the machine body enclosing the turbofan gas turbine engine.
Pesyna teaches an aircraft (110, fig 5) comprising a machine body (112, fig 5) wherein the machine body enclosing a turbine engine (114a, fig 5) capable of maintaining a sustained airspeed (the aircraft can fly; therefore, it would be able to sustain an airspeed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbofan engine disclosed by Suciu by placing it inside the aircraft body of Pesyna based on the teachings of Pesyna. One of ordinary skill in the art would be motivated to place a gas turbine engine within the body of an aircraft in order to hide its thermal signature and improve stealth capabilities.

Regarding claim 3, Suciu discloses wherein the heat exchanger module has a fluid path diameter, wherein the fluid path diameter is greater than the fan diameter (fig 1, the diameter of the fluid path is widest at the front, and then gradually reduces in size when passing through the vanes and into the fan, meaning that the fluid path diameter for the vanes is slightly larger than the fan diameter).

Regarding claim 5, Suciu discloses wherein the fan assembly comprises two or more fan stages (12, fig 1, there are multiple stages in the fan), at least one of the fan stages comprising a plurality of fan blades (see fan blades, fig 1) defining a fan diameter (fan diameter can be defined using any set of fan blades chosen).

	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu as modified by Pesyna as applied to claim 1 above, and further in view of Waitz (6004095).
Regarding claim 2, Suciu further discloses wherein the fan assembly comprises a plurality of fan blades (12, fig 1, there’s many rows of blades in the fan) defining a fan diameter.
Suciu as modified by Pesyna does not disclose a fan diameter within the range of .3 to 2 meters.
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here Waitz teaches a fan having a diameter of “about 22 inches” (0.5588 meters, col 18, lines 25-60). Furthermore, fan diameter has a direct effect on various engine factors including weight, fan shroud size, noise, bypass ratio, and fuel requirements (col 36, lines 18-28). Therefore, an ordinary skill worker would recognize that the fan diameter is a result-effective variable that controls engine performance. Thus, the claimed fan diameter being between 0.3 and 2 meters is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation. 
Therefore, since the general conditions of the claim, i.e. the fan diameter, was disclosed in the prior art by Waitz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Suciu as modified by Pesyna by having the fan have a diameter between 0.3 and 2 meters, in order to achieve balance between a multitude of engine parameters (col 36, lines 18-28). It has been held “where the general conditions of a claim are discloses in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu as modified by Pesyna as applied to claim 1 above, and further in view of Baughman (10215096).
Regarding claim 4, Suciu further discloses wherein the turbofan gas turbine engine further comprises an outer housing (the liner surrounding the engine 10, fig 1), the outer housing enclosing the sequential arrangement of heat exchanger module, fan assembly, compressor module, and turbine module, an annular bypass duct (B, fig 1) being defined between the outer housing and the sequential arrangement of modules, a bypass ratio being defined as a ratio of a mass air flow rate through the bypass duct to a mass air flow rate through the sequential arrangement of modules (flow through bypass B vs core flow C, fig 1).
Suciu as modified by Pesyna does not disclose wherein the bypass ratio is less than 4.
Baughman teaches a turbine engine with a bypass ratio of less than 1 (col 2, lines 42-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bypass duct disclosed by Suciu as modified by Pesyna by having a bypass ratio of one based on the teachings of Baughman. One of ordinary skill in the art would recognize that low bypass ratio engines are more responsive than high bypass, and thus would be preferred in tasks such as military aircraft that require quick changes in speed and direction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sennoun (10323540) in view of Suciu and Pesyna.
Regarding claim 6, Sennoun discloses a method of operating an aircraft (the engine is used to power an aircraft), comprising a gas turbine engine (10, fig 1) comprising, a heat exchanger module (106, fig 1), an inlet duct  (duct section just in front of fan 12, fig 1), a fan assembly (12, fig 1), a compressor module (14, fig 1), a turbine module (20, fig 1), and an exhaust module (part where arrow 13 points towards, fig 1), and wherein the method comprises the steps of: 
(i) providing the fan assembly, the compressor module, the turbine module, and the exhaust module (they are all on the turbine and therefore are provided); 
(ii) providing the heat exchanger module with a plurality of first heat transfer elements (106, fig 4, the surface cooler is a plurality of individual heat transfer elements as can be seen in figure 1) for transfer of heat from a first fluid (oil 210, fig 4) contained within the heat transfer elements to an airflow passing over a surface of the heat transfer elements (the surface cooler is on the surface of the nacelle thus has airflow passing over the surface to cool the oil within), the first fluid having temperature; 
-4-New U.S. Patent Application(iii) providing the heat exchanger module with at least one second heat transfer element (108, fig 2) for the transfer of heat from the first fluid to a second fluid (airflow 120, fig 3).
(iv) positioning the heat exchanger module in fluid communication with the fan assembly (the fan is in contact with all the air passing through the turbine, therefore they are in fluid communication with each other);
(v) operating the aircraft such that the aircraft maintains a sustained airspeed V (the aircraft would need to be capable of maintaining a sustained airspeed in order to fly) and the airflow passing over a surface of the heat transfer elements has a temperature (table 1, col 5)
(vi) if the airflow temperature is less than the first fluid temperature, directing the first fluid through the first heat transfer elements (through line 210, fig 4); and 
(vii) if the airflow temperature is equal to or greater than the first fluid temperature (col 7, lines 1-28, the sensor can measure the temperature of the oil and compare it to the hot day air temperature and add the second element based off of that, in order for the oil to be too hot to be cooled by the surface cooler it would need to be hotter than the air passing by the surface cooler, therefore the temperature of the first fluid temperature being greater than the oil temperature causes the fluid to be directed through the second heat transfer element), directing (via valve 214, fig 4) the first fluid through the second heat transfer elements (col 8, lines 22-40).
Sennoun does not disclose the aircraft comprising a machine body, the machine body enclosing a turbofan gas turbine engine wherein the heat exchanger is provided axially before the fan assembly by the inlet duct, wherein the heat exchanger exchanges heat with the airflow prior to entry of the airflow into the fan assembly.
Suciu teaches an oil air heat exchanger wherein the heat exchanger (vanes 82, fig 2) is provided axially before the fan assembly in front of the inlet duct (the fan assembly inlet duct is being defined as where the first set of blades of the fan 12 start, applicants drawings in fig 2-5 show no clear differentiation between the inlet duct and the rest of the duct structure, therefore the continuous duct of fig 1 would read on the claim when interpreted in light of the specification), wherein the heat exchanger exchanges heat with the airflow prior to entry of the airflow into the fan assembly (the heat exchanger is in front of the fan assembly therefore it would exchange heat with it beforehand.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchangers disclosed by Sennoun by placing them before the fan inlet duct based on the teachings of Suciu. One of ordinary skill in the art would recognize that using vanes in front of the fan could work as both a flow stabilizer and a heat exchanger, leading to the heat exchangers to serve multiple purposes and be more weight and space efficient.
Pesyna teaches an aircraft (110, fig 5) comprising a machine body (112, fig 5) wherein the machine body enclosing a turbine engine (114a, fig 5) capable of maintaining a sustained airspeed (the aircraft can fly; therefore, it would be able to sustain an airspeed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbofan engine disclosed by Suciu by placing it inside the aircraft body of Pesyna based on the teachings of Pesyna. One of ordinary skill in the art would be motivated to place a gas turbine engine within the body of an aircraft in order to hide its thermal signature and improve stealth capabilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/ALAIN CHAU/Primary Examiner, Art Unit 3741